Citation Nr: 1512418	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to May 2007.

This case comes Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system were reviewed.

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have been diagnosed with sleep apnea.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and Tricare records have been obtained, and the Veteran has not alleged receiving any VA or private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he actually has sleep apnea.  As such, the Veteran's unsupported assertions are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran currently asserts that he has sleep apnea that is the result of his time in military service.  At the outset, the Board notes that the Veteran commendably had a long, honorable, military career that spanned more than 20 years.

He separated from service in 2007.  In November 2011, the Veteran sought service connection for sleep apnea, asserting that he had suffered from sleep apnea for four years and now took medication to alleviate the symptoms.  In another section of the claim application, the Veteran indicated that his sleep apnea began in April 2007.

In August 2011, the Veteran wrote that he had experienced trouble sleeping (snoring/pauses in breathing) since his days in the Navy.  He stated that he had been taking over-the-counter drugs in an effort to obtain some semblance of rest.  In his substantive appeal, the Veteran wrote that while in service he complained constantly about being tired and feeling lethargic.  He recalled being tested for anemia, but the test being negative.  He asserted that he had only realized recently that his excessive snoring had contributed to his lack of restful sleep.

Turing to the evidence of record, the Veteran's service treatment records are negative for any diagnosis of sleep apnea.  Moreover, the Veteran also consistently denied any trouble sleeping on medical history surveys.  While the Veteran believes that his lethargy was the result of sleep apnea, the Veteran was actually diagnosed with and treated for anemia while in service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing sleep apnea, as such a diagnosis requires both a sleep study and interpretation of the study.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to establish that he has sleep apnea.

The Board acknowledges the Veteran's contention that he was tired in service and that such might be an indication that he has sleep apnea.  However, while the Veteran did complain about being tired in service, it was often in conjunction with being under the weather (see April 2006 and December 2005 treatment records).  A treatment record submitted by the Veteran did show that he was treated for anemia.  However, this fact alone is not diagnostic of sleep apnea.  Likewise, the fact that the Veteran takes over-the-counter sleeping medication is also not diagnostic of sleep apnea.

The Veteran was asked to submit or identify any evidence that might show that he currently has sleep apnea.  While he did identify several providers, their records do not show a diagnosis of sleep apnea.  Moreover, the claims file is void of any medical opinion of record even suggesting that the Veteran might have sleep apnea.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported sleep apnea; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea is denied. 


ORDER

Service connection for sleep apnea is denied. 


REMAND

The Veteran contends that his currently diagnosed hypertension arose in service.  

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  

The Veteran's service medical records are absent for a diagnosis of hypertension, although they do, on occasion reflect elevated blood pressure readings to include July 25, 2006 (156/98), October 6, 2005 (145/88), November 21, 2005 (140/98), Jan. 1, 2006 (144/94), and May 22, 2006 (155/77).  It is also noted that the Veteran specifically denied having had high blood pressure on his medical history survey completed in conjunction with his separation physical.  The Veteran also denied having hypertension on dental health surveys including in April 2007. 

The Veteran was provided a VA examination in November 2012, at which time, the examiner cited the Veteran's blood pressure readings taken during 2006, but did not address any elevated readings, noted in the preceding paragraph.  As such, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2012 VA hypertension examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service. 

In so doing, the examiner should specifically take note of the above-referenced service treatment records reflecting the Veteran's elevated blood pressure readings during service.  
 
2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


